The defendant in error has moved to dismiss this proceeding in error, on the ground that it was not commenced within one year after the rendition of the judgment. Counsel for the plaintiff in error insists that, as she is a minor. she may, at any time during her minority and up to the expiration of one year after she attains her majority, prosecute this proceeding in error, relying upon section 6082, Compiled Laws of Oklahoma 1909.
In Birdie Holland, a Minor, by Noah S. Holland, Her LegalGuardian, v. Eliza Beaver, ante, p. 115, 116 P. 766, this question has been determined adversely to the plaintiff in error. Paragraph 2 of the syllabus is as follows:
"In a case where an infant is plaintiff in error, and the statutory period of one year provided for in section 6082, Compiled Laws of Oklahoma 1909, has expired before the commencement of his proceeding, which occurs during the period of his *Page 690 
disability, the one year referred to in said statute, relating to infants, begins to run as to him after the removal of his disability, and is not an additional period granted to him during its existence."
The motion to dismiss is therefore sustained.
TURNER, C. J., and HAYES and KANE, JJ., concur; DUNN, J., absent and not participating.